DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-18) in the reply filed on 11/2/2021 is acknowledged.
Status of Claims
Claims 1-20, filed 11/2/2021, are pending with claims 19-20 being withdrawn from consideration.  Claims 1-18 are currently being examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/26/2021 and 5/10/2021 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indentation comprising a plurality of grooves (claim 8) and the internally threaded bore (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-11, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen US Pat. No. 9,028,347.
Pdersen teaches:
In Reference to Claim 1
A nock for a projectile (nock 10 for arrow 80, Fig. 1-4, 7), the nock comprising: 
a body including a forward segment (half of the nock 30 insertable into an arrow shaft end 90) and a rearward segment (right half of the nock including the bowstring receiving end 70), wherein the forward segment is configured for at least partially engaging a rear end portion of the projectile (forward nock end 30/40 is inserted into the end of the shaft 80 at opening 90, Fig. 3-4); and 
at least one radial indention defined in the body, the at least one radial indention being at least partially defined by the rearward segment (the rear end may include a plurality of peripheral cutouts or indents to allow light to pass in the same manner as 785, as well as smaller indents that allow for easy grasping by a user’s fingers (unlabeled, Fig. 11a-b between the shoulder 45 and the end 70).  
In Reference to Claim 2
The nock of claim 1, wherein the projectile is at least one of an archery arrow and an archery bolt (archery arrow/bolt 80, abstract line 1-2).  
In Reference to Claim 3
The nock of claim 1 further comprising a shoulder projecting radially outwardly relative to the forward segment, wherein the shoulder is configured for indexing the nock longitudinally relative to the rear end portion of the projectile (the nock is inserted up to the enlarged shoulder at 45, Fig. 1-4).  
In Reference to Claim 4
The nock of claim 3, wherein the shoulder bifurcates the body of the nock between the forward segment and the rearward segment (the shoulder 45 bifurcates the forward end 30 from the rear end 50, Fig. 1-4).  
In Reference to Claim 5
The nock of claim 1, wherein: the forward segment defines a first outer diameter; the rearward segment defines a second outer diameter; and the first diameter is smaller than the second diameter (the forward end 30/40 is smaller in diameter than the rear end 50 past the shoulder, Fig. 1a/4).  
In Reference to Claim 6
The nock of claim 1, wherein the at least one radial indention is defined entirely within the rearward segment (the light access holes/grooves are spaced intermittently about the circumference of body 50, Fig. 1-4, in the same manner as 785, Fig. 7-8, only entirely within the rear segment).  
In Reference to Claim 8
The nock of claim 1, wherein the at least one radial indention comprises a plurality of grooves defined generally intermittently around a circumference of the body (the light access holes/grooves are spaced intermittently about the circumference of body 50, Fig. 1-4, in the same manner as 785, Fig. 7-8).  
In Reference to Claim 10
The nock of claim 1, wherein the nock defines a longitudinal axis, and the rearward segment includes a generally planar rearward bearing surface generally perpendicular to the longitudinal axis (the rear flat surface of button 80 extends vertically in a direction perpendicular to the axis of arrow shaft 80).  
In Reference to Claim 11
The nock of claim 1, wherein the forward segment and the rearward segment are integrally formed together as a unitary structure (entire nock may be formed integrally in one piece, Col. 6 lines 3-9).  
In Reference to Claim 13
A projectile having a nock (nock 10 for arrow 80, Fig. 1-4, 7), the projectile comprising: 
a shaft having a front end portion and a rear end portion, the shaft having a longitudinal axis, the shaft being positionable in a wide range of rotational positions (shaft 80 has a forward end for an arrow tip and an opposite rear end 90 to receive a nock 10, wherein the shaft may be rotated or positioned in any radial orientation); and 
a nock at least partially extending from the rear end portion of the shaft (nock 10 is inserted and extends from the rear end of the shaft 80, Fig. 1-4), the nock comprising: 
a forward segment (half of the nock 30 insertable into an arrow shaft end 90), wherein the forward segment is connected to the rear end portion of the shaft (forward nock end 30/40 is inserted into the end of the shaft 80 at opening 90, Fig. 3-4); 
a rearward segment (right half of the nock including the bowstring receiving end 70); and 
at least one radial indention defined at least partially by the rearward segment (the rear end may include a plurality of peripheral cutouts or indents to allow light to pass in the same manner as 785, as well as smaller indents that allow for easy grasping by a user’s fingers (unlabeled), Fig. 11a-b between the shoulder 45 and the end 70).  
In Reference to Claim 14
The projectile of claim 13, wherein the projectile is at least one of an archery arrow and an archery bolt (archery arrow/bolt 80, abstract line 1-2).  
In Reference to Claim 15
The projectile of claim 13, wherein the at least one radial indention is defined entirely within the rearward segment (the light access holes/grooves are spaced intermittently about the circumference of body 50, Fig. 1-4, in the same manner as 785, Fig. 7-8, only entirely within the rear segment).   
In Reference to Claim 18
The projectile of claim 13, wherein the rearward segment includes a generally planar rearward bearing surface generally perpendicular to the longitudinal axis of the shaft (the rear flat surface of button 80 extends vertically in a direction perpendicular to the axis of arrow shaft 80).  
Claims 1, 7, 9, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts US Pat. No. 5,439,231.
Roberts teaches:
In Reference to Claim 1
A nock for a projectile (nock 40 for arrow 10, Fig. 1, 8-10), the nock comprising: 
a body including a forward segment and a rearward segment, wherein the forward segment is configured for at least partially engaging a rear end portion of the projectile (first forward end of 40 attaches to the rear end of shaft 10, opposite rear end 41 engages a bowstring therein); and at least one radial indention defined in the body, the at least one radial indention being at least partially defined by the rearward segment (circumferential groove 42 in the rear end of the nock, Fig. 8-10).  
In Reference to Claim 7
The nock of claim 1, wherein the at least one radial indention is a groove defined generally continuously around a circumference of the body (42 extends continuously about the nock, Fig. 8-10, Col. 6 lines 3-14).  
In Reference to Claim 9
The nock of claim 1, wherein the at least one radial indention is configured to be engaged by biased projectile retainer of a crossbow trigger mechanism (groove 42 is positioned and shaped to be engaged by a trigger mechanism (Fig. 8-10) and is capable of being used in a similar manner in a crossbow embodiment).  
In Reference to Claim 13
A projectile having a nock (nock 40 for arrow 10, Fig. 1, 8-10), the projectile comprising: 
a shaft having a front end portion and a rear end portion, the shaft having a longitudinal axis, the shaft being positionable in a wide range of rotational positions (shaft 10 has a forward end with tip 14 and an opposite rear end to receive nock 10 therein, Fig. 1, 8-10); and 
a nock at least partially extending from the rear end portion of the shaft (nock 40 is connected to and extends from the rear end of the shaft 10, Fig. 1, 8-10), the nock comprising: 
a forward segment, wherein the forward segment is connected to the rear end portion of the shaft (first forward end of 40 attaches to the rear end of shaft 10, Fig. 1, 8-10); 
a rearward segment (opposite rear end 41 engages a bowstring therein); and 
at least one radial indention defined at least partially by the rearward segment (circumferential groove 42 in the rear end of the nock, Fig. 8-10).  
In Reference to Claim 16
The projectile of claim 13, wherein the at least one radial indention is a groove defined generally continuously around a circumference of the nock (42 extends continuously about the nock, Fig. 8-10, Col. 6 lines 3-14).  
In Reference to Claim 17
The projectile of claim 13, wherein the at least one radial indention is configured to be engaged by a biased projectile retainer of a crossbow trigger mechanism (groove 42 is positioned and shaped to be engaged by a trigger mechanism (Fig. 8-10) and is capable of being used in a similar manner in a crossbow embodiment).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103a as being unpatentable over Roberts as applied to claim 1 above and further in view of Anderson et al. US Pat. No. 5,803,843.
In Reference to Claim 12
Roberts teaches:
The nock of claim 1 as rejected above.
Roberts fails to teach:
Wherein the rearward segment comprises an internally threaded bore.  
Further, Anderson teaches:
A similar nock for an arrow (insertable nock 100, Fig. 1-9) having a forward section (2) inserted into an end of an arrow shaft (shaft 1 having end 24 and cavity 8 to receive the nock end, Fig. 1, 6) and a rear end extending from a central area to the rear bowstring notch, the rear segment including an internally threaded bore (bore 5 receives set screw 6 therein which is movable through a portion of the rear of the nock which engages/threads with inner surface as manipulated through the rear aperture 9/23, Col. 5 lines 15-26)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Roberts to have formed the nock with a central aperture and threaded portion in order to allow the nock to be attached perfectly centered, easily adjusted, and securely held within an arrow shaft and allow it to also be removable from the shaft if desired as taught by Anderson (Col. 1 line 65 – Col. 2 line 27).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Maxwell (1,542,159), Richards (2,484,589), Suski (3,749,076), Cook (4,134,369), Scanlon (4,544,163), Simo (2007/0137630) teach similar arrow nocks having engageable indents therein.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711